Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on July 22, 2021 is acknowledged.
3.	Claims 2-3 have been cancelled.
4.	New claims 14-21 have been added. 
5.	Claims 1 and 4-21 are pending in this application.
6.	Claims 5, 7-9 and 14-15 are cancelled by Examiner’s amendment set forth herein.
7.	Claims 6 and 11-13 are rejoined herein.
8.	Claims 1, 4, 6, 10-13 and 16-21 are allowed in this office action.


Withdrawn Objections and Rejections
9.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
10.	Objection to the drawings is hereby withdrawn in view of Applicant filing replacement sheets on July 22, 2021.
11.	Rejection of claims 1-2 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (US 2009/0215666, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.



EXAMINER’S AMENDMENT
13.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Chirnomas on August 2, 2021.

Claims 5, 7-9, 12-15, 18 and 20 have been amended as follows: 

5. (Cancelled)

7.-9. (Cancelled)

12. (Currently amended) The pharmaceutical composition for cancer treatment according to claim 11, wherein the composition is for intraperitoneal administration.

(a) expressing a monomer of C16orf74 protein intracellularly to form a dimer in the presence and absence of a candidate agent; and
(b) measuring the amount of the intracellular dimer formed; 
wherein when the amount of the dimer formed in the presence of the candidate agent is reduced compared with the amount of the dimer formed in the absence of the candidate agent, the candidate agent is a drug for treatment of cancer. 

14.-15. (Cancelled)

18. (Currently amended) A method for treating a cancer, comprising:
administering a therapeutically-effective amount of the peptide of claim 1 to a patient having the cancer, wherein the cancer is selected from the group consisting of pancreatic cancer, bladder cancer, neck cancer, and oral-and-lingual squamous cell cancer.

20. (Currently amended) A method for treating a cancer, comprising:
administering a therapeutically-effective amount of the peptide of claim 16 to a patient having the cancer, wherein the cancer is selected from the group consisting of pancreatic cancer, bladder cancer, neck cancer, and oral-and-lingual squamous cell cancer.
Claims 1, 4, 6, 10-11, 16-17, 19 and 21, as set forth in the amendment filed on July 22, 2021.

Claims 1, 4, 6, 10-13 and 16-21 are allowed.


REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance: a peptide comprising a partial amino acid sequence of C16orf74 protein, wherein the peptide comprises both cysteine corresponding to cysteine at position 7 of C16orf74 protein and cysteine corresponding to cysteine at position 14 of C16orf74 protein, and inhibits dimer formation of C16orf74 protein, wherein the peptide is 12 to 20 amino acids in lengths, and a peptide comprising a partial amino acid sequence of C16orf74 protein, wherein the peptide comprises one or both of cysteine corresponding to cysteine at position 7 of C16orf74 protein and cysteine corresponding to cysteine at position 14 of C16orf74 protein, and inhibits dimer formation of C16orf74 protein, wherein the peptide is 12 to 20 amino acids in lengths are novel and unobvious over the cited prior art of record.
The closest arts are Nakamura et al (US 2009/0215666, filed with IDS and cited in the previous office action), Nakamura et al (US Patent No. 7601826, filed with IDS and cited in the previous office action), and Nakamura et al (US Patent No. 7943730, filed with IDS and cited in the previous office action). All three Nakamura et al references teach a partial amino acid sequence of C16orf74 protein that is a 76mer (see SEQ ID NO: 2, residues 1-15 matches instant SEQ ID NO: 2). There are no teachings . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1, 4, 6, 10-13 and 16-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIE HA/Primary Examiner, Art Unit 1654